United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Brian Stephens, for the appellant
Office of Solicitor, for the Director

Docket No. 11-556
Issued: November 4, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 4, 2010 appellant, through her representative, filed a timely appeal from the
July 7, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP), which
denied modification of a wage-earning capacity determination. Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant is entitled to a resumption of compensation for total wage
loss from September 12, 2009 to February 14, 2010, notwithstanding an existing wage-earning
capacity determination.

1
2

5 U.S.C. § 8101 et seq.

Appellant does not appeal OWCP’s hearing representative’s December 15, 2010 decision affirming the denial of
an additional schedule award. See 20 C.F.R. § 501.3. Thus, the Board will not address it on this appeal.

FACTUAL HISTORY
On July 26, 1990 appellant, then a 25-year-old mail handler, filed a claim for workers’
compensation benefits alleging that she developed carpal tunnel syndrome as a result of
continuous heavy lifting in the performance of duty. OWCP accepted her claim for bilateral
carpal tunnel syndrome/wrist tendinitis, bilateral lateral epicondylitis, bilateral de Quervain’s
tenosynovitis, bilateral upper trapezius strain and cervicothoracic sprain.
In 2004 appellant accepted an offer to return to work as a modified mail handler. In a
decision dated March 29, 2005, OWCP determined that her wages as a full-time modified mail
handler fairly and reasonably represented her wage-earning capacity.
Appellant underwent right wrist surgery in 2008. OWCP paid compensation for
temporary total disability from June 6 to August 2, 2008. Appellant returned full time to her
modified position.
On September 12, 2009 the employer notified appellant that, following the guidelines
established by the National Reassessment Process, a search was completed for necessary tasks
meeting her medical restrictions in all crafts and on all tours within her facility and throughout
the local commuting area within the district boundaries. Based on that search, the employer was
unable to identify any available necessary tasks within her medical restrictions. Appellant
stopped work that day and claimed compensation for total disability, as no work was available
within her restrictions.
In a decision dated November 13, 2009, OWCP denied appellant’s claim for
compensation beginning September 12, 2009. It found that she did not meet one of the three
criteria for modifying the March 29, 2005 wage-earning capacity determination.
The record indicates that appellant returned to work for the employing establishment. On
April 12, 2010 appellant’s attending physician noted: “Patient reports that her employer has now
been able to accommodate her modified duties and she has been back to work for the past [two]
months.”
On July 7, 2010 OWCP’s hearing representative affirmed the November 13, 2009 denial
of appellant’s claim for compensation. The hearing representative found that the reason
appellant stopped work was insufficient to warrant modification of her established wage-earning
capacity.
On appeal, appellant argues that the employing establishment gave her a new position on
February 14, 2010. She also argues that OWCP may accept a limited period of employmentrelated disability without modifying a loss of wage-earning capacity determination. Appellant
requests a decision on her claim for temporary wage loss caused by the National Reassessment
Process.

2

LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of her duty.3 “Disability” means the incapacity,
because of an employment injury, to earn the wages the employee was receiving at the time of
injury. It may be partial or total.4
Wage-earning capacity is a measure of the employee’s ability to earn wages in the open
labor market under normal employment conditions.5 Once the loss of wage-earning capacity is
determined, a modification of such determination is not warranted unless there is a material
change in the nature and extent of the injury-related condition, the employee has been retrained
or otherwise vocationally rehabilitated, or the original determination was, in fact, erroneous. The
burden of proof is on the party attempting to show modification of the award.6
Once OWCP issues a formal decision on wage-earning capacity, the rating should be left
in place until the claimant requests resumption of compensation for total wage loss for more than
a limited period of disability, in which instance it will need to evaluate the request according to
the customary criteria for modifying a formal wage-earning capacity determination.7 When the
period of disability for which the claimant seeks compensation is limited or closed, however,
OWCP should adjudicate the claim as one of recurrence.8
ANALYSIS
On March 29, 2005 OWCP determined that appellant’s wages as a full-time modified
mail handler fairly and reasonably represented her wage-earning capacity in the open labor
market. When appellant stopped work for right wrist surgery in 2008, however, it paid
compensation for temporary total disability for a limited period, from June 6 to August 2, 2008,
and did so without disturbing its earlier determination of wage-earning capacity. The question
3

5 U.S.C. § 8102(a).

4

20 C.F.R. § 10.5(f).

5

Albert L. Poe, 37 ECAB 684, 690 (1986); David Smith, 34 ECAB 409, 411 (1982).

6

Daniel J. Boesen, 38 ECAB 556 (1987).

7

Katherine T. Kreger, 55 ECAB 633 (2004); Sharon C. Clement, 55 ECAB 552 (2004).

8

Id.; see L.G., Docket No. 10-1614 (issued May 12, 2011) (claimed a recurrence of disability on March 9, 2009
when the employing establishment withdrew her limited-duty assignment due to the National Reassessment Process,
but she returned to work around August 14, 2009; therefore, the period of disability for which she sought
compensation was limited or closed); S.H., Docket No. 07-755 (issued November 9, 2007); Sandra D. Pruitt, 57
ECAB 126 (2005) (OWCP is not precluded from adjudicating a limited period of employment-related disability
when a formal wage-earning capacity determination has been issued). In Clement, supra note 7, following a wageearning capacity determination, OWCP accepted a recurrence claim and paid compensation for a period of
temporary total disability when the claimant stopped work on the advice of her physician pending carpal tunnel
surgery. The surgeon released her to limited duty about a year after surgery. Cf. Elsie L. Price, 54 ECAB 734
(2003) (acceptance of disability for an extended period -- five years -- was sufficient to establish that modification of
the wage-earning capacity determination was warranted).

3

presented in this appeal is whether appellant should again receive compensation for temporary
total disability notwithstanding the existing determination of wage-earning capacity.
The key is whether appellant requests a resumption of compensation for total wage loss
for a closed or limited period. The record establishes that she stopped work on September 12,
2009 because work within her restrictions was no longer available. The record also suggests that
appellant returned to work for the employing establishment on February 14, 2010. If this is the
case, OWCP should adjudicate her claim for compensation as one of recurrence and not as a
modification of the wage-earning capacity determination.
The only evidence supporting appellant’s return to full-time limited duty is a reference to
such by her attending physician in April 2010. OWCP should ask the employing establishment
to confirm her return to work and the date of that return. If it receives confirmation, thus
establishing a closed or limited period for which appellant claims compensation for total wage
loss, OWCP shall adjudicate appellant’s claim as one of recurrence. The Board will therefore set
aside OWCP’s July 7, 2010 decision and will remand the case for further development and an
appropriate final decision on appellant’s claim for compensation.
CONCLUSION
The Board finds that this case is not in posture for decision.

4

ORDER
IT IS HEREBY ORDERED THAT the July 7, 2010 decision of the Office of Workers’
Compensation Programs is set aside and the case remanded for further action consistent with this
opinion.
Issued: November 4, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

